981 F.2d 1253
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Henry WASSON, Plaintiff-Appellant,v.Chrysti EDGE;  Sun News;  Horry County Police Department;State of South Carolina;  Travis Medlock, AttorneyGeneral, Defendants-Appellees.
No. 92-6438.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 8, 1992Decided:  December 16, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-91-1829-3-OAJ)
Paul Henry Wasson, Appellant Pro Se.
Henrietta Urbani Golding, Bellamy, Rutenberg, Copeland, Epps, Gravely & Bowers, P.A., Myrtle Beach, South Carolina;  Mark Wilson Buyck, III, Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, South Carolina;  Edwin Eugene Evans, Senior Assistant Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
Affirmed.
Before WILKINSON, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Paul Henry Wasson appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wasson v. Edge, No. CA-91-1829-3-OAJ (D.S.C. Mar. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED